DETAILED ACTION

Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
This instant application, No. 16/570,899, has claims 1-20 pending.

Priority / Filing Date
Applicant did not claim for domestic or foreign priority. The effective filing date for this application is September 13, 2019.

Abstract
The abstract of the disclosure is acceptable for examination purposes. 

Drawings
The drawings filed on September 13, 2019 are acceptable for examination purposes.


Information Disclosure Statement
As required by M.P.E.P. 609(C), the Applicant’s submission of the Information Disclosure Statement dated December 16, 2019 is acknowledged by the Examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P. 609 C(2), a copy of the PTOL-1449 initialed and dated by the Examiner is attached to the instant Office action.

Claim Objections
Claim 15 is objected to for citing the preamble of “A system for…classification-based adjustable seek energy settings in storage device systems…” since it appears that the claim limitations are unrelated to such preamble.

Notes
Claim 1 recites a method for binary coding for improved semantic search. The claim is not directed to an abstract idea because it at least recites additional elements that are not insignificant extra-solution activity and not a well-understood, routine, and conventional function per step 2B of the “abstract idea” analysis (i.e., comparing of a single vector of binary values representing a query and a single vector of binary values representing result candidate, and displaying a search result candidate having a first term that has a same meaning as at least a second term of the query, wherein the first term and second term  having different word structure). Thus, claim 1 and its dependent claims qualify as eligible subject matters under 35 U.S.C. 101.  
Claim 15 recites a system with one or more processors and computer storage media for implementing a method similar to claim 1. The claimed one or more processors are taken in view of Applicant’s disclosure (Figure 8 and texts) to be hardware components as known in the art. The claim is not directed to an abstract idea because it at least recites additional elements that are not insignificant extra-solution activity and not a well-understood, routine, and conventional function per step 2B of the “abstract idea” analysis (i.e., processing a plurality of vectors through a neural network and in response to the processing, generating a first vector in semantic space, the first vector including a plurality of binary values). Thus, claim 15 and its dependent claims qualify as eligible subject matters under 35 U.S.C. 101.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 8-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to nonstatutory subject matters.

Regarding claim 8, “One or more computer storage media” is being recited for binary coding for improved semantic search. However, it appears that there is no explicit definition in the disclosure to exclude the media from being transmission media since such transmission media typically embody computer readable instructions, data structures, program modules or other data in modulated data signals such as carrier 
Claims 9-14 fail to resolve the deficiencies of claim 8 since they only further limit the scope of claim 8. Hence, claims 9-14 are also rejected under 35 U.S.C. 101.
Applicant is suggested to change the claimed medium to “a non-transitory computer-readable storage medium” to overcome the raised issue.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-6, and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (Pub. No. US 2018/0052929, published on February 22, 2018; hereinafter Liu) in view of Shan et al. (Pub. No. US 2016/0042296, published on February 11, 2016; hereinafter Shan).

Regarding claim 1, Liu clearly shows and discloses a computer-implemented method (Abstract); one or more computer storage media having computer-executable instructions embodied thereon that, when executed, by one or more processors, cause the one or more processors to perform the method, a system for implementing classification-based adjustable seek energy settings in storage device systems, the Figures 1 & 15), wherein the method comprising: 
receiving, at a search engine, a query for one or more items, the query includes a plurality of terms (search query is received which is received from a device operated by a user searching for a publication listed in a publication corpus. In operation 620, a semantic search vector is accessed that encodes the search query, such that the semantic search vector represents the semantic meaning of the search query. The semantic search vector is generated and then accessed. The semantic search vector is based on the entire search query, multiple terms of the search query, or a single term in the event of short search queries, [0078]); 
determining that a search result candidate is semantically similar to the query based at least in part on a distance between a first vector that represents the query and a second vector that represents the search result candidate in semantic space, the first vector and the second vector each corresponding to a single vector of binary values (In operation 630, the semantic search vector and publication vector are converted into binary representations. In operation 640, the closest matches are identified between the binary representations via XOR operations (which can be XOR or XNOR operations). In another embodiment, the semantic search vector or the publication vector are formed as binary representations to make the binary conversion superfluous, [0079], [0112]-[0114]); and 
In operation 660, the closest matches are sent to the device operated by the user, and in some embodiments are displayed on the device, [0080]).  
Shan then discloses the search result candidate includes at least a first term that has a same meaning as at least a second term of the query, wherein the first term and the second term have a different word structure (assuming that the query corresponds to the phrase "Baltimore." Further assume that a first document constitutes the title "Charm City," and a second document constitutes the title "Empire State Building." If successfully trained, the RAF 702 will generate a relevance measure for the pairing ("Baltimore", "Charm City") which is higher than the relevance measure for the pairing ("Baltimore", "Empire State Building"), [0077]).
It would have been obvious to an ordinary person skilled in the art at the time of the invention was effectively filed to incorporate the teachings of Shan with the teachings of Liu for the purpose of filtering and/or search based at least in part on comparisons of semantic representations of words in a document subject to keywords associated with a search query within a common semantic vector space.
Regarding claim 2, Liu further discloses in response to the receiving of the query, converting each term of the plurality of terms into a vector such that there are a plurality of vectors that each contain a set of floating values (a search query "red namebrand shoes" has a single semantic vector [1, 0, 2.4. 3.0]. While it has 3 different word vectors: "red" has a semantic vector of [3.2, 1.1, 0.5], "namebrand" has semantic vector of [-0.3, 2.6, 1.1], and "shoes" has a semantic vector of [1.3, 2.4, 3.5], [0083]); The semantic vector mapping assists with mapping a query to a title at the sentence level and with ranking. In the semantic vector forward-index case of a collection of key-value pairs, the "key" is the Publication:ID of the publication, and the "value" is the semantic vector. Examples with a limited number of semantic vector dimensions are: [0143] Publication123: [0.2, 1.5, -3.2] [0144] Publication456: [0.5, 3.2, -2.1], [0135]-[0149]).
Regarding claim 3, Liu further discloses in response to the mapping of the plurality of vectors in the semantic space, converting, via running the plurality of vectors through a neural Page 39 of 45IP-P3496US 1/EBAY.328592 network, the plurality of vectors to a single vector, wherein the single vector is converted to the first vector (a search query "red namebrand shoes" has a single semantic vector [1, 0, 2.4. 3.0]. While it has 3 different word vectors: "red" has a semantic vector of [3.2, 1.1, 0.5], "namebrand" has semantic vector of [-0.3, 2.6, 1.1], and "shoes" has a semantic vector of [1.3, 2.4, 3.5], [0083]).
Regarding claim 5, Liu further discloses the determining that the search result candidate is semantically similar to the query includes computing a hamming distance between the second vector and the first vector (In operation 630, the semantic search vector and publication vector are converted into binary representations. In operation 640, the closest matches are identified between the binary representations via XOR operations (which can be XOR or XNOR operations). In another embodiment, the semantic search vector or the publication vector are formed as binary representations to make the binary conversion superfluous, [0079]).
claim 6, Liu further discloses the semantic space is an embedding that includes a plurality of vectors each representing search result candidates and queries, and wherein the query and the search result candidate share the semantic space (the best matched publication X to the search query Y is identified, according to the shortest distance in semantic space between semantic vectors of candidate publications X and the semantic vector of search query Y, [0133]).
Regarding claim 8, Liu clearly shows and discloses one or more computer storage media having computer-executable instructions embodied thereon that, when executed, by one or more processors, cause the one or more processors to perform a method (Figures 1 & 15), the method comprising: 
receiving, at a search engine, a query for one or more items, the query includes a plurality of terms (search query is received which is received from a device operated by a user searching for a publication listed in a publication corpus. In operation 620, a semantic search vector is accessed that encodes the search query, such that the semantic search vector represents the semantic meaning of the search query. The semantic search vector is generated and then accessed. The semantic search vector is based on the entire search query, multiple terms of the search query, or a single term in the event of short search queries, [0078]);  
converting each term of the plurality of terms into a binary value to form a plurality of binary values, the plurality of binary values are represented together as a first vector within semantic space (a search query "red namebrand shoes" has a single semantic vector [1, 0, 2.4. 3.0]. While it has 3 different word vectors: "red" has a semantic vector of [3.2, 1.1, 0.5], "namebrand" has semantic vector of [-0.3, 2.6, 1.1], and "shoes" has a semantic vector of [1.3, 2.4, 3.5], [0083]); 
determining that a second vector is within a threshold distance of the first vector within the semantic space, the second vector represents a search result candidate for the query, each term of the search result candidate is represented as another binary value within the semantic space (In operation 630, the semantic search vector and publication vector are converted into binary representations. In operation 640, the closest matches are identified between the binary representations via XOR operations (which can be XOR or XNOR operations). In another embodiment, the semantic search vector or the publication vector are formed as binary representations to make the binary conversion superfluous, [0079], [0112]-[0114]); and 
based at least in part on the determining that the second vector is within a threshold distance of the first vector, causing display of the search result candidate (In operation 660, the closest matches are sent to the device operated by the user, and in some embodiments are displayed on the device, [0080]. Semantic vector distance between X and Y is used to measure the similarity between the semantic vectors representations of the search query (Y) and the semantic vector representations of publications (X), [0115]).  
Shan then discloses:
a distance between each vector in the semantic space is determined based at least in part on words that have a same meaning without regard to whether the words are structurally similar (for instance, the relevance measure indicates the degree of conceptual relevance of the query to a document under consideration. Two vectors that are close together in the semantic space pertain to the same or related concepts. Two vectors that are far apart in the semantic space refer to dissimilar concepts, [0082]. Assuming that the query corresponds to the phrase "Baltimore." Further assume that a first document constitutes the title "Charm City," and a second document constitutes the title "Empire State Building." If successfully trained, the RAF 702 will generate a relevance measure for the pairing ("Baltimore", "Charm City") which is higher than the relevance measure for the pairing ("Baltimore", "Empire State Building"), [0077]); and 
the search result candidate has at least one term having an identical meaning to at least another term of the plurality of terms, wherein the at least one term and the at least another term do not structurally match (assuming that the query corresponds to the phrase "Baltimore." Further assume that a first document constitutes the title "Charm City," and a second document constitutes the title "Empire State Building." If successfully trained, the RAF 702 will generate a relevance measure for the pairing ("Baltimore", "Charm City") which is higher than the relevance measure for the pairing ("Baltimore", "Empire State Building"), [0077]).
It would have been obvious to an ordinary person skilled in the art at the time of the invention was effectively filed to incorporate the teachings of Shan with the teachings of Liu for the purpose of filtering and/or search based at least in part on comparisons of semantic representations of words in a document subject to keywords associated with a search query within a common semantic vector space.


claim 9, Liu further discloses in response the receiving of the query, converting each term of the plurality of terms into a vector of floating values such there are a plurality of vectors that each contain a set of floating values (a search query "red namebrand shoes" has a single semantic vector [1, 0, 2.4. 3.0]. While it has 3 different word vectors: "red" has a semantic vector of [3.2, 1.1, 0.5], "namebrand" has semantic vector of [-0.3, 2.6, 1.1], and "shoes" has a semantic vector of [1.3, 2.4, 3.5], [0083]).  
Regarding claim 10, Liu further discloses in response to the converting each term of the plurality of terms into a vector of floating values, running the vector of floating values through a neural network, wherein the running the vector of floating values through a neural network includes combining the plurality of vectors to a single vector, each value in the single vector representing a term of the plurality of terms, and wherein the converting each term of the plurality of terms into a binary value includes changing the single vector to the first vector such that the each value in the single vector is changed to the binary value of the first vector (a search query "red namebrand shoes" has a single semantic vector [1, 0, 2.4. 3.0]. While it has 3 different word vectors: "red" has a semantic vector of [3.2, 1.1, 0.5], "namebrand" has semantic vector of [-0.3, 2.6, 1.1], and "shoes" has a semantic vector of [1.3, 2.4, 3.5], [0083]).  
Regarding claim 11, Liu further discloses the determining that the second vector is within the threshold distance of the first vector within semantic space includes using an XOR operation to compute a hamming distance between the second vector and the first vector (In operation 630, the semantic search vector and publication vector are converted into binary representations. In operation 640, the closest matches are identified between the binary representations via XOR operations (which can be XOR or XNOR operations). In another embodiment, the semantic search vector or the publication vector are formed as binary representations to make the binary conversion superfluous, [0079]).  
Regarding claim 12, Liu further discloses the search result candidate is indicative of a title of an item for sale in an electronic marketplace, and wherein the query is indicative of a request associated with the item (A Word Vec or other tool performs word embedding 812 for every keyword entry in the vocabularies within the search query corpus and publication title corpus to make a word embedding dictionary 813, [0085]. Examples of publications are item listings for sale, [0023]).
Claims 4, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Shan and further in view of Ordentlich et al. (Pub. No. US 2019/0251595, published on August 15, 2019; hereinafter Ordentlich).

Regarding claims 4, and 14, Ordentlich then discloses running, prior to the determining, vectors representing the plurality of terms through a Long Short-term Memory (LSTM) recurrent neural network (This illustrated RNN-BiLSTM architecture may be used to combine a plurality of subword vectors to generate a u vector for a query. In some embodiments, u vectors of the subwords from the query are fed, in sequence, into LSTM cells. Each cell combines its input with a state vector that it possesses and generates a new state vector. According to the present teaching, to result in a u vector of a query, a bidirectional operation is performed, [0096]). 

Ordentlich with the teachings of Liu, as modified by Shan, for the purpose of matching user queries with data contained in a document corpus based on tokens associated with the queries and the document corpus and a neural network using LSTM.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Shan and further in view of Strope et al. (Pub. No. US 2018/0240013, published on August 23, 2018; hereinafter Strope).

Regarding claim 7, Strope then discloses the determining that the search result candidate is semantically similar to the query request is further based on computing a dot product scalar between the first vector and the second vector (to determine the relevance of a given content item to the input, a relevance measure module 122 of the engine 121 can determine a relevance value based on the result of a dot product between the input vector and the vector stored in association with the given content item. For example, the relevance value can be the scalar result of the dot product, [0050]).
It would have been obvious to an ordinary person skilled in the art at the time of the invention was effectively filed to incorporate the teachings of Strope with the teachings of Liu, as modified by Shan, for the purpose of matching user queries with data contained in a document corpus based on tokens associated with the queries and the document corpus and a neural network.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Shan and further in view of Leyba (Pub. No. US 2010/0036829, published on February 11, 2010).

Regarding claim 13, Leyba then discloses selectively refraining from causing display of another search result candidate based at least in part on the another search result candidate not being semantically similar to the query even though the another search result candidate and the query structurally match (if a user enters "energy bill" as a query search term, then documents that contain the words, "energy" and/or "bill," are retrieved. In one embodiment, the semantic analyzer 106 applies lexical analysis techniques to the query terms in order to determine the semantic meaning of the search terms, e.g., a semantic meaning of "energy bill." Semantic analyzer 106 may determine that "energy bill" refers to legislation. In that case, documents that both include the requested search terms and use the terms in the same semantic meaning are returned in the query results. Thus, in our example, documents that use the terms "energy" and "bill" in context of legislation are identified and returned as search results, while documents that include the words "energy" and "bill" to refer to invoices for electric utility bills (as well as other uses) are filtered out, [0026]).  
It would have been obvious to an ordinary person skilled in the art at the time of the invention was effectively filed to incorporate the teachings of Leyba with the teachings of Liu, as modified by Shan.
Claims 15-17, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu in view of Ordentlich.

Regarding claim 15, Liu clearly shows and discloses a system for implementing classification-based adjustable seek energy settings in storage device systems, the system comprising: one or more processors; and one or more computer storage media storing computer-useable instructions that, when used by the one or more processors, cause the one or more processors to perform a method (Figures 1 & 15), the method comprising: 
receiving, at a search engine, a query that includes a plurality of terms (search query is received which is received from a device operated by a user searching for a publication listed in a publication corpus. In operation 620, a semantic search vector is accessed that encodes the search query, such that the semantic search vector represents the semantic meaning of the search query. The semantic search vector is generated and then accessed. The semantic search vector is based on the entire search query, multiple terms of the search query, or a single term in the event of short search queries, [0078]); 
processing a plurality of vectors that represent the plurality of terms through a neural network (In the search query flow 1123, a deep neural network (DNN) is used to extract semantic vector representations of the search query (Y), [0112]-[0114]);
in response to the processing, generating a first vector in semantic space, the first vector including a plurality of binary values (The DNN uses more than one neural network layer to project input sequences into a semantic vector space. In an example embodiment, a convolution layer 1150, a maximum pooling layer 1160, and a semantic layer 1170 represent neural network layers. Some embodiments also have a binary classifier converting a floating point vector in to a binary representation, [0079], [0112]-[0114]. A search query "red namebrand shoes" has a single semantic vector [1, 0, 2.4. 3.0]. While it has 3 different word vectors: "red" has a semantic vector of [3.2, 1.1, 0.5], "namebrand" has semantic vector of [-0.3, 2.6, 1.1], and "shoes" has a semantic vector of [1.3, 2.4, 3.5], [0083]); 
determining that a second vector is within a threshold distance of the first vector within the semantic space, the second vector represents a search result candidate for the query (In the publication flow 1124, a deep neural network (DNN) is used to extract semantic vectors representations of the target publication (X). The DNN uses more than one neural network layer to project input sequences into a semantic vector space, [0114]. At 1180 semantic vector distance between X and Y is used to measure the similarity between the semantic vectors representations of the search query (Y) and the semantic vector representations of publications (X), [0115]); and 
based at least in part on the determining that the second vector is within a threshold distance of the first vector, causing display of the search result candidate (In operation 660, the closest matches are sent to the device operated by the user, and in some embodiments are displayed on the device, [0080]).
Ordentlich alternatively or additionally discloses processing a plurality of vectors that represent the plurality of terms through a neural network; and in response to the processing, generating a first vector in semantic space (This illustrated RNN-BiLSTM architecture may be used to combine a plurality of subword vectors to generate a u vector for a query. In some embodiments, u vectors of the subwords from the query are fed, in sequence, into LSTM cells. Each cell combines its input with a state vector that it possesses and generates a new state vector. According to the present teaching, to result in a u vector of a query, a bidirectional operation is performed, [0096]).
It would have been obvious to an ordinary person skilled in the art at the time of the invention was effectively filed to incorporate the teachings of Ordentlich with the teachings of Liu for the purpose of matching user queries with data contained in a document corpus based on tokens associated with the queries and the document corpus using a neural network.
Regarding claim 16, Liu further discloses each binary value of the plurality of binary values represent a term or multiple terms of the plurality of terms, and wherein each term of the search result candidate is represented as another binary value within the semantic space (a search query "red namebrand shoes" has a single semantic vector [1, 0, 2.4. 3.0]. While it has 3 different word vectors: "red" has a semantic vector of [3.2, 1.1, 0.5], "namebrand" has semantic vector of [-0.3, 2.6, 1.1], and "shoes" has a semantic vector of [1.3, 2.4, 3.5], [0083]).  
Regarding claim 17, Liu further discloses comprising, processing a second search result candidate to be processed through another neural network and responsively generating a third vector in the semantic space, the third vector including another plurality of binary values (In the publication flow 1124, a deep neural network (DNN) is used to extract semantic vectors representations of the target publication (X). The DNN uses more than one neural network layer to project input sequences into a semantic vector space. In an example embodiment, the convolution layer 1150, the maximum pooling layer 1160, and the semantic layer 1170 represent neural network layers. Some embodiments also have a binary classifier converting the floating point vector into a binary representation, [0114]. Millions of publications are similarly processed, [0113]).  
Regarding claim 19, Liu further discloses the determining includes computing a hamming distance between the first vector and the second vector (In operation 630, the semantic search vector and publication vector are converted into binary representations. In operation 640, the closest matches are identified between the binary representations via XOR operations (which can be XOR or XNOR operations). In another embodiment, the semantic search vector or the publication vector are formed as binary representations to make the binary conversion superfluous, [0079]).  
Regarding claim 20, Ordentlich then discloses the neural network includes a Long Short Term Memory (LSTM) neural network (This illustrated RNN-BiLSTM architecture may be used to combine a plurality of subword vectors to generate a u vector for a query. In some embodiments, u vectors of the subwords from the query are fed, in sequence, into LSTM cells. Each cell combines its input with a state vector that it possesses and generates a new state vector. According to the present teaching, to result in a u vector of a query, a bidirectional operation is performed, [0096]). 



Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Ordentlich and further in view of Huh et al. (Pub. No. US 2019/0138615, filed on November 6, 2018; hereinafter Huh).

Regarding claim 18, Huh then discloses the semantic space originally exists as an embedding of vectors that represent single words prior to the generating of the first vector (calculating a matrix decomposition (e.g., Singular Value Decomposition (SVD)) for generating a semantic vector space. It is noted that matrix decomposition provides a way to convert new data points to an existing vector space. In this case, the semantic vector space may be built using concept markers, which may have little ambiguity, and then single words may be transferred into the concept markers space, [0045]).  
It would have been obvious to an ordinary person skilled in the art at the time of the invention was effectively filed to incorporate the teachings of Huh with the teachings of Liu, as modified by Ordentlich, for the purpose of providing context aware searching using concept markers for identification and refinement of relevant content associated with a query with a high degree of precision.







Relevant Prior Art
The following references are not used in the above rejections but are deemed relevant to the claims:
Adcock et al. (Pub. No. US 2006/0106767) teaches identifying query-related keywords in documents found in a search using latent semantic analysis. A matrix is subjected to a truncated singular value decomposition. The resulting transform matrix U can be used to project a query term-weight vector q into the reduced N-dimensional space, followed by its expansion back into the full vector space using the inverse of U..
Gao et al. (Pub. No. US 2017/0032035) teaches performing a number of operations or tasks, such as receiving a query or a document, and mapping the query or the document into a lower dimensional representation by performing at least one operational layer that shares at least two disparate tasks.

Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Son T. Hoang whose telephone number is (571) 270-1752. The Examiner can normally be reached on Monday – Friday (7:00 AM – 4:00 PM).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Usmaan Saeed can be reached on (571) 272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published 

        /SON T HOANG/Primary Examiner, Art Unit 2169                                                                                                                                                                                                                February 26, 2021